Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 01/21/2022, with respect to claims 1, 3-5 and 7-8have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art does not disclose:
“A system for an adaptive electronic program guide, the system comprising: 
at least one processor; and 
at least one memory coupled to the at least one processor, wherein the at least one memory has computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: 
determine lengths of time channels are displayed in an electronic program guide on a display screen while a user is browsing within the electronic program guide; 
rank channels presented in the electronic program guide according to which channels a user is more likely to return to than other channels presented in the electronic program guide based on, over a limited recent time window measured from a current time: the determined lengths of time channels are displayed in the electronic program guide on the display screen while the user is browsing within the electronic program guide, wherein the ranking includes: 
receiving a list of channels presented in the electronic program guide; and 

sorting the list by at least ranking channels in the list according to frequency of being selected for viewing; 
for channels in the list having a same frequency of being selected for viewing, sorting the list according to frequency of the channels in the list being previewed;
for channels in the list having a same frequency of being selected for viewing and a same frequency of being previewed, sorting the list by at least ranking channels having a larger total time on which the user left the selection cursor while browsing the electronic program guide higher than other channels having a lower total time on which the user left the selection cursor while browsing the electronic program guide; 
for channels in the list having a same total time on which the user left the selection cursor on the channel while browsing the electronic program guide, sorting the list by at least ranking channels having a larger total time displayed in the electronic program guide on the display screen while the user is browsing within the electronic program guide higher than other channels having a lower total time of being displayed in the electronic program guide on the display screen; and
sorting the list by at least ranking any channels the user selected for viewing by directly entering channel numbers higher than other channels the user did not select for viewing by directly entering channel numbers; and
select a group of top ranked channels based on the ranking of channels to present for selection in the electronic program guide together with each other separately from other lower ranked channels presented in the electronic program guide” as recited in claim 1 and the similar langue in the independent claim 5.
Claims 1, 3-5 and 7-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426